PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/943,940
Filing Date: 3 Apr 2018
Appellant(s): POIRIER et al.



__________________
Todd W. Barrett
CARLSON, GASKEY & OLDS
400 W. Maple, Suite 350
Birmingham, MI 48009
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 20, 2020.
Real Party In Interest
The Examiner has no comment on the statement, or lack of statement, identifying by name the real party in interest in the brief.  
(2) Related Appeals and Interferences
The Examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be affected by or have a bearing on the Board’s decision in the pending appeal.  
(3) Status of Claims
The following is a list of claims that are rejected and pending in the application:
Claims 1-25 are pending in this application.  Claims 14-19 have been withdrawn.  Claims 1-13 and 20-25 are currently rejected.  Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The rejections to claims 1 to 13 and 20 to 25 are being appealed. 
(4) Status of Amendments After Final
The Examiner has no comment on the Appellant’s statement of the status of amendments after final rejection contained in the Brief.  
(5) Summary of Claimed Subject Matter
The Examiner has no comment on the summary of claimed subject matter contained in the Brief.  

(6) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 24 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Seman, Jr. et al. (US 2009/0015206) in view of Schaefer (US 2014/0113171).
Regarding claim 1, Seman, Jr. et al. teaches a battery pack (battery pack 16, para. [0017]), comprising: 
a current shunt mounted directly to the battery array (para. [0022] teaches a current shunt inside of the battery pack 16; therefore the current shunt is mounted directly to the battery array; Fig. 2).
Seman Jr. et al. is silent regarding the battery pack comprising a heat exchanger plate and the battery array positioned against the heat exchanger plate.  However, Schaefer teaches that it is known in the art for a battery pack to comprise a heat exchanger plate and the battery array positioned against the heat exchanger plate (Fig. 4; para. [0087]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Seman Jr. et al. by incorporating a heat exchanger plate and the battery array 
Regarding claim 24, Seman Jr. et al. teaches a battery pack (battery pack 16, para. [0017]), comprising: 
a current shunt that is configured to measure an amount of current flowing in and out of the plurality of battery cells (para. [0022]); 
wherein the current shunt includes a first conductive element, a second conductive element, and a resistive element (current shunts are known in the art to comprise a first conductive element, a second conductive element, and a resistive element as evidenced by Day, Lewin, “How Current Shunts Work”, https://hackaday.com/2018/02/08/how-current-shunts-work/).
Seman Jr. et al. is silent regarding the battery pack comprising a heat exchanger plate and a battery array positioned relative to the heat exchanger plate, wherein the battery array includes a plurality of battery cells and an output terminal.  However, Schaefer teaches that it is known in the art for a battery pack to comprise a heat exchanger plate, a battery array positioned against the heat exchanger plate (Fig. 4; para. [0087]), wherein the battery array includes a plurality of battery cells and an output terminal (electrical connector element 11) (Figs. 4 and 5).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Seman Jr. et al. by incorporating a heat exchanger plate, the battery array positioned against the heat exchanger plate, wherein the battery array includes a plurality of battery cells and an output terminal as taught by Schaefer in order to control the temperature of the battery pack (Schaefer, Abstract).
In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Modified Seman Jr. et al. is silent regarding a battery pack comprising a wire or a busbar connecting the current shunt to the output terminal.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Seman Jr. et al. by incorporating a wire or a busbar connecting the current shunt to the output terminal in order to disconnect the battery from an external device and to protect the battery and the external customer from a current spike.  
Regarding claim 25, Seman Jr. et al. teaches a battery pack (battery pack 16, para. [0017]), comprising: 
a current shunt that is configured to measure an amount of current flowing in and out of the group of battery cells (para. [0022]); 
wherein the current shunt includes a first conductive element, a second conductive element, and a resistive element (current shunts are known in the art to comprise a first conductive element, a second conductive element, and a resistive 
Seman Jr. et al. is silent regarding the battery pack comprising a heat exchanger plate and a battery array positioned relative to the heat exchanger plate, wherein the battery array includes a grouping of battery cells disposed between a first end plate and a second end plate.  However, Schaefer teaches that it is known in the art for a battery pack to comprise a heat exchanger plate, a battery array positioned against the heat exchanger plate (Fig. 4; para. [0087]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Seman Jr. et al. by incorporating a heat exchanger plate, the battery array positioned against the heat exchanger plate, wherein the battery array includes a plurality of battery cells and an output terminal as taught by Schaefer in order to control the temperature of the battery pack (Schaefer, Abstract).
Modified Seman Jr. et al. is silent regarding a battery pack wherein the battery array includes a grouping of battery cells disposed between a first end plate and a second end plate (Schaefer, Fig. 13).  However, it would have been obvious to one of ordinary skill in the art to modify the battery pack of modified Seman Jr. et al. to modify the battery of modified Seman Jr. et al. a first end plate and a second end plate wherein the battery array includes a grouping of battery cells disposed between a first end plate and a second end plate in order to improve the structural integrity of the battery pack.  
Modified Seman Jr. et al. is silent regarding a battery pack wherein the current shunt is mounted directly to either the first end plate or the second end plate of the battery array.  However, it would have been obvious to one of ordinary skill in the art to In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Modified Seman Jr. et al. is silent regarding a battery pack comprising a wire or a busbar connecting the current shunt to the output terminal.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Seman Jr. et al. by incorporating a wire or a busbar connecting the current shunt to the output terminal in order to disconnect the battery from an external device and to protect the battery and the external customer from a current spike.  

Claims 1-8, 10-12 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seman, Jr. et al. (US 2009/0015206) in view of Wegner (US 2007/0018610).
Regarding claim 1, Seman, Jr. et al. teaches a battery pack (battery pack 16, para. [0017]), comprising: 
a current shunt mounted directly to the battery array (para. [0022] teaches a current shunt inside of the battery pack 16; therefore the current shunt is mounted directly to the battery array; Fig. 2).

Regarding claim 2, modified Seman Jr. et al. teaches a battery pack wherein the battery array includes a first grouping of battery cells, and comprising a second battery array laterally spaced from the battery array and including a second grouping of battery cells (Wegner, Fig. 3).
Regarding claim 3, modified Seman Jr. et al. teaches a battery pack wherein the battery array and the second battery array are both positioned against a top surface of the heat exchanger plate. (Wegner, Fig. 3). 
Regarding claim 4, modified Seman Jr. et al. teaches a battery pack wherein the heat exchanger plate includes a plate body (cooling member 9; para. [0033]) and a coolant circuit (opening 10; pipe 14; paras. [0033] and [0039]) having one or more passageways that extend inside the plate body (Wegner, Figs. 3 and 7).  
Regarding claim 5, modified Seman Jr. et al. is silent regarding a battery pack wherein the current shunt is mounted directly to an upper surface of the heat exchanger In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Regarding claim 6, modified Seman Jr. et al. is silent regarding a battery pack wherein the current shunt is mounted near an inlet of a coolant circuit of the heat exchanger plate.  However, it would have been obvious to one of ordinary skill in the art to modify the battery pack of modified Seman Jr. et al. by mounting the current shunt near an inlet of a coolant circuit of the heat exchanger plate when doing so makes it simpler to manufacture the battery pack, especially since the current shunt will function in the same manner.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Regarding claim 7, modified Seman Jr. et al. teaches a battery pack wherein the current shunt includes a first end block, a second end block, and a fin extending between the first end block and the second end block (current shunts are known in the art to include a first end block, a second end block, and a fin extending between the first end block and the second end block as evidenced by Day, Lewin, “How Current Shunts Work”, https://hackaday.com/2018/02/08/how-current-shunts-work/).  
Regarding claim 8, modified Seman Jr. et al. teaches a battery park wherein the fin extends between lower inner corners of each of the first end block and the second end block to establish a flat bottom surface of the current shunt (current shunts are known in the art to comprise a fin that extends between lower inner corners of each of the first end block and the second end block to establish a flat bottom surface of the current shunt as evidenced by Day, Lewin, “How Current Shunts Work”, https://hackaday.com/2018/02/08/how-current-shunts-work/).  Modified Seman Jr. et al. is silent wherein the flat bottom surface sits flush against the heat exchanger plate.  However, it would have been obvious to one of ordinary skill in the art to modify the battery pack of modified Seman Jr. et al. by mounting the current shunt on the heat exchanger such that the flat bottom surface sits flush against the heat exchanger plate when doing so makes it simpler to manufacture the battery pack, especially since the current shunt will function in the same manner.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 
Regarding claim 10, modified Seman Jr. et al. teaches a battery pack wherein the battery array includes an end plate (Wegner, end plate 16) having a mounting foot (Wegner, the flat parts on each end plate 16; para. [0044]) that is received in direct contact with the heat exchanger plate (Wegner, Fig. 8).  
Regarding claim 11, modified Seman Jr. et al. is silent regarding a battery pack wherein the current shunt is mounted against the mounting foot.   However, it would have been obvious to one of ordinary skill in the art to further modify the battery pack of modified Seman Jr. et al. by mounting the current shunt on the heat exchanger such In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Regarding claim 12, modified Seman Jr. et al. teaches a battery pack comprising a control module configured to measure a voltage across the current shunt and then estimate a current amplitude based on the voltage (Seman Jr. et al., para. [0022]).  
Regarding claim 20, modified Seman Jr. et al. teaches a battery pack wherein the current shunt is mounted exterior to an interior of any battery cell of a plurality of battery cells of the battery array and is configured to measure an amount of current flowing in and out of the plurality of battery cells (Seman Jr. et al., para. [0022]).
Regarding claim 21, modified Seman Jr. et al. teaches a battery pack comprises a temperature sensor (para [0024]) and current shunt (para. [0022]; Seman Jr. et al.)  Modified Seman Jr. et al. is silent regarding the battery pack comprising a temperature sensor mounted to the current shunt.  However, it would have been obvious to one of ordinary skill in the art to further modify the battery pack of modified Seman Jr. et al. by mounting a temperature sensor to the current shunt when doing so makes it simpler to manufacture the battery pack or saves space within the battery pack, especially since the current shunt will function in the same manner.  The mere rearrangement of parts, In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Regarding claim 22, modified Seman Jr. et al. is silent regarding a battery pack comprising a first sense lead connecting the temperature sensor to a control module of the battery pack, a second sense lead connecting a first conductive element of the current shunt to the control module, and a third sense lead connecting a second conductive element of the current shunt to the control module.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the battery pack of modified Seman Jr. et al. by incorporating a first sense lead connecting the temperature sensor to a control module of the battery pack, a second sense lead connecting a first conductive element of the current shunt to the control module, and a third sense lead connecting a second conductive element of the current shunt to the control module when doing so helps to better monitor the operation of the battery pack.  
Regarding claim 23, modified Seman Jr. et al. teaches a battery pack wherein the first end block and the second end block of the current shunt are conductive elements made of a conductive material, and the fin of the current shunt is a resistive element made of a resistive material that extends from the first end block to the second end block of the current shunt (current shunts are known in the art for a battery pack to have a first end block and a second end block of the current shunt that are conductive elements made of a conductive material, and the fin of the current shunt is a resistive element made of a resistive material that extends from the first end block to the second .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seman, Jr. et al. in view of Wegner as applied to claim 1 above, and further in view of Asai et al. (US 2011/0206948).
Regarding claim 13, modified Seman, Jr. et al. is silent regarding a battery pack comprising an electrically insulating thermal interface material disposed between the current shunt and the heat exchanger plate.  However, Asai et al. teaches that it is known in the art for a battery to comprise an electrically insulating thermal interface material (electrically insulating layer 18; para. [0066]) disposed between the battery cells and the heat exchanger plate (cooling plate 7).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Wegner by incorporating an electrically insulating thermal interface material disposed between the current shunt and the heat exchanger plate as taught by Asai et al. in order to achieve efficient heat transfer between the battery cells and the heat exchanger/cooling plate 7 (Asai et al., para. [0066]; as a result of the instant modification, by placing the electrically insulating thermal interface material/electrically insulating layer 18 between the battery cells and the cooling plate 7, the electrically insulating thermal interface material/electrically insulating layer 18 is disposed between the current shunt and the heat exchanger plate).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(2) Response to Arguments
Appellants argue:  Claim 1 requires “a current shunt mounted directly to the heat exchanger plate or the battery array” of a battery pack.  According to the Office, these features are disclosed at paragraph [0022] of Seman.  This paragraph of Seman states that a current sensor 24 of the battery pack 16 may be implemented using a current shunt that is “positioned on a low voltage side of the battery cells.”  However, Seman does not teach or suggest mounting the current shunt directly to a battery array.  That the shunt is positioned on a LV side of battery cells does not necessarily mean that the shunt is “mounted directly” to the cells or any other portion of a battery array.  It is further unclear whether the battery cells 20 of Seman are even configured in a “battery array.”  Schaefer fails to cure these deficiencies of Seman.  Moreover, neither Seman nor Schaefer teaches or suggests a current shunt mounted directly to a heat exchanger plate.  Accordingly, even in the proposed modification could be made, the result is still not what has been claimed. Claim 1 is thus not obvious.

Response:  It is the Office’s position that the battery cells of Seman, Jr. et al. are configured in a battery array as Seman, Jr. et al. at [0018] incorporates Brotto (US 2006/096771) by reference (Figs. 7A, 7B, 8A and 8B). 
via a wire.  Likewise, Seman, Jr. et al. teaches a current shunt disposed in series (direct electrical connection) with the battery cells 20 ([0022]).  As a result of the current shunt being positioned on the low voltage side of the battery cells and the current shunt being disposed in series with the battery cells, it is being interpreted that Seman, Jr. et al. reads on instant claim 1 as interpreted in light of the instant specification.  Claim 1 does not require the shunt tobe directly mounted to both the array and the heat exchanger plate; see response with respect to claim 24 for additional information.

Appellants argue:  In this case, “reasoned” statements have not been articulated to support the legal conclusion of obviousness. The Office argues that it would be obvious to incorporate the heat exchanger plate of Schaefer into the battery pack of Seman “in order to control the temperature of the battery pack.” See Final Office 

Response:  It is the Office’s position that Seman, Jr. et al. and Schaefer are both related to battery packs and the temperature control of battery cells (Seman: [0024] and Schaefer: [0087]). Seman also explains that the teachings are applicable to other stypes of battery powered devices ([0017]). One of ordinary skill in the art would appreciate that it is known in the art that batteries can overheat no matter the size of the battery cells or the intended use of the battery cells.  As a result, Seman, Jr. et al. and Schaefer are analogous art as they are both battery packs and acknowledge the need in the art to control temperature therein.  Appellant’s mere assertion that a complete redesign of Seman would be necessary to include a heat exchange plate is not persuasive. One of ordinary skill in the art would appreciate adapting a heat exchanger plate to fit the size and shape of a battery pack as an obvious variant with a reasonable expectation of similar results, temperature control.  

Appellants also argue:  Claim 24 further requires that “the current shunt includes a first conductive element, a second conductive element, and a resistive element.”  These features are also missing from the current devices of both Seman and Schaefer.  The Office alleges that these features are known in the art as allegedly evidenced by a web-article from Hackaday entitled “How Current Shunts Work.”  See Final Office Action at page 4.  Respectfully, this article does not show that current shunts having first and second conductive elements are known in the art.  In fact, the cited article does not even mention conductive elements.

Response:  It is the Office’s position that a current shunt comprises two wires (a first conductive element and a second conductive element) with a resistor between the two wires.  See https://american-power.com/current-shunts-work/.  If the current shunt does not comprises a first and a second conductive element, the current shunt will not work.  In order to be connected in series as taught by the art and perform its function to create a low resistance path for electric current to pass around another point in the circuit a shunt must connect via conductive material at two ends in a path.  Hackaday shows images of resistors (cylindrical mass with wires/conductive member coming out either end) and the shunt with two protruding connection sides each being a conductive member. Again, without two conductive members a shunt cannot perform its function.

Appellants argue:  The Office further argues that it would be obvious to mount the current shunt directly to an exterior surface of a heat exchanger plate as a mere rearrangement of parts. Appellant respectfully disagrees. The asserted prior art does 

Response:  It is the Office’s position that there is no criticality to the claimed arrangement of the current shunt being mounted directly to an exterior surface of the heat exchanger plate.  Appellant has failed to provide evidence to the contrary. The Office maintains that moving the shunt to another location would mean only potentially extending the wires of the current shunt.1  This design choice would be within the skill of the artisan with the expectation of shorter or longer wire needed to reach the array to which the shunt is connected to in series depending on the location chosen by the artisan to mount the shunt. It would be obvious to minimize wire material and place the shunt as close to the array/heat exchanger as possible.  The Examiner respectfully disagrees that no motivation has been identified for incorporating the suggested changes to the battery pack 18 of Seman.  In the Final Rejection of May 21, 2020, the Examiner stated that it would have been obvious to one of ordinary skill in the art to modify the battery pack of modified Seman Jr. et al. by mounting the current shunt directly to an exterior surface of the heat exchanger plate when doing so makes it simpler to manufacture the battery pack, especially since the current shunt will function in the same manner.

Applicants argue:  The rejection of claims 1-8, 10-12 and 20-23 as allegedly obvious over Seman (US 2009/0015206) in view of Wegner (US 2007/0018610) should be reversed.  The rejection of claim 13 as allegedly obvious should be reversed.  

Response:  Because the Appellants arguments against the combination of Seman, Jr. et al. in view of Wegner regarding instant claim 1 are the same or substantially similar as the arguments provided against the combination of Seman, Jr. et al. in view of Schaefer, the Office’s position regarding the combination of Seman, Jr. et al. in view of Wegner is the same as that for the combination of Seman, Jr. et al. in view of Schaefer.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
                                                                                                                                                                                                    Conferees:

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724    

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                            


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the Advisory Action, the Examiner referred to a document entitled “Dulle et al.” as teaching a wire or busbar for connecting a current shunt to an output terminal.  Dulle et al. can be found at US 2015/0070021.